Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Deirdre C. Glascoe appeals the district court’s order granting summary judgment to Appellees, denying Glascoe’s motion for judgment as a matter of law, and ruling on other pending motions. She also appeals the court’s denial of her post-judgment motion for new trial. We have reviewed the record and find no reversible error. Accordingly, we affirm both orders for the reasons stated by the district court. Glascoe v. Martoff, No. 1:09-cv-00708-GBL-TCB (E.D.Va., Apr. 20, May 19, 2011). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.